In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1642V
                                         UNPUBLISHED


    CHRISTOPHER W. LINDBLOOM,                                 Chief Special Master Corcoran

                         Petitioner,                          Filed: February 28, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Glenn Howard Sturtevant, Jr., Rawls Law Group, Richmond, VA, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On October 24, 2018, Christopher W. Lindbloom filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related
to Vaccine Administration (“SIRVA”) as a result of his October 20, 2017 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On February 27, 2020, Respondent filed his Rule 4(c) Report and Proffer on
Award of Compensation in which he concedes that Petitioner is entitled to


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation in this case. Respondent’s Rule 4(c) Report and Proffer on Award of
Compensation at 1. Specifically, Respondent indicates that

       [m]edical personnel at DICP have reviewed the Petition and medical
       records filed in this case. Based on that review, DICP has concluded that
       petitioner suffered SIRVA as defined by the Vaccine Injury Table.
       Specifically, petitioner had no recent history of pain, inflammation, or
       dysfunction of his left shoulder; the onset of pain occurred within 48 hours
       after receipt of an intramuscular vaccination; the pain was limited to the
       shoulder where the vaccine was administered; and, no other condition or
       abnormality has been identified to explain petitioner’s left shoulder pain.
       42 C.F.R. §§ 100.3(a), (c)(10).
Id. at 2. Respondent further agrees that “petitioner suffered the residual effects of his
condition for more than six months. 42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based
on the record as it now stands, petitioner has satisfied all legal prerequisites for
compensation under the Act. 42 U.S.C. § 300aa-13”. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2